
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.34


[FORM OF] Amendment
To
Satellite Transponder Service Agreement for EchoStar [      ]
Between
EchoStar Corporation
and
DISH Network L.L.C. (Form A)


        This Amendment (the "Amendment") to that certain Satellite Transponder
Service Agreement for EchoStar [      ] by and between EchoStar Corporation
(formerly known as EchoStar Holding Corporation) ("EHC") and DISH Network L.L.C.
(formerly known as EchoStar Satellite L.L.C.) ("Customer") dated [      ] (the
"Agreement"), shall be effective as of [      ].

        WHEREAS, Customer desires to continue to receive the Service and EHC
desires to continue to provide the Service pursuant to the terms of this
Amendment;

        NOW THEREFORE, in consideration of these premises and the mutual
undertakings herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, EHC and Customer
intending to be legally bound, hereby agree as follows:

1.Term.    Section 1.2 is hereby deleted in its entirety and the following
substituted therefor:

Term.    The term for Service provided under this Agreement (the "Service Term")
shall commence on [      ] (the "Commencement Date") and, except as otherwise
provided herein, shall continue, unless terminated earlier in accordance with
the terms and conditions of this Agreement, until the earliest of: (i) the
End-of-Life or the Projected Replacement Date of the Satellite; (ii) the date
the Satellite becomes a Satellite Failure; or (iii) the date the Transponder on
which Service is being provided hereunder becomes a Transponder Failure (the
"Projected Termination Date").

If the Replacement Satellite is placed in service on the Replacement Date, then
the Service Term (provided that a Satellite Failure has not occurred) may be
extended at Customer's sole option for successive one-year periods (or portion
thereof in the case of the final extension) until the Satellite reaches its
End-of-Life (each an "Success Extended Term"), upon written notice to EHC
provided at least one hundred and eighty (180) days prior to the Projected
Termination Date or the end of the then current Success Extended Term (as
applicable); provided that, at the time of each such extension, Customer is in
full compliance with all of its obligations under this Agreement.

If the Replacement Satellite fails prior to being placed into service, then
Customer, at its sole option, may (provided that a Satellite Failure has not
occurred) extend this Agreement through [      ] (the "Failure Service Term") in
accordance with the terms set forth below, provided that, at the time of such
extension, Customer is in full compliance with all of its obligations under this
Agreement. Customer may (provided that a Satellite Failure has not occurred)
extend, at its sole option, the Failure Service Term for successive one-year
periods (or portion thereof in the case of the final extension) until the
Satellite reaches its End-of-Life (each an "Failure Extended Term"), upon
written notice to EHC provided at least one hundred and eighty (180) days prior
to the end of the Failure Service Term or the then current Failure Extended
Term; provided that, at the time of each such extension, Customer is in full
compliance with all of its obligations under this Agreement. During the Failure
Service Term and each Failure Extended Term, the MRC shall equal [      ].

2.Payment.    Section 2.1 is hereby deleted in its entirety and the following
substituted therefor:

Monthly Recurring Service Charge.    During the Service Term, Customer will pay
to EHC for Service a monthly recurring service charge of [      ].

1

--------------------------------------------------------------------------------



3.Article IX.    Article IX is hereby amended as follows: [      ].

4.Definition.

(a)The following definition is hereby added to Article XI:

"Projected Replacement Date" means the date on which a Replacement Satellite is
projected to be placed into service at the orbital location to which the
Satellite is assigned.

(b)The following definition is hereby deleted in its entirety and the following
substitute therefor:

"Replacement Satellite" means the [      ] satellite or such other satellite as
may be agreed upon by the respective management of the parties.

5.No Other Amendment.    Except as expressly set forth herein, all of the terms
and conditions of the Agreement shall remain in full force and effect, without
any change whatsoever.

6.Counterparts.    This Amendment may be executed in two (2) or more
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
instrument. Facsimile signatures shall be deemed originals.

7.Capitalized Terms.    Capitalized terms used herein, but not otherwise
defined, shall have the meaning ascribed to them in the Agreement.

8.Conflict.    In the event there is any conflict between the terms and
conditions of this Amendment and the terms and conditions of the Agreement, the
terms and conditions of this Amendment will prevail.

9.Entire Agreement.    The Agreement, including any Exhibits or Attachments to
the Agreement, and this Amendment constitute the entire agreement between the
parties with respect to the subject matter hereof and supersede all previous
agreements, oral or written, between the parties concerning the subject matter
hereof. No modification or amendment of the terms of the Agreement or this
Amendment shall be effective except by a writing executed by both parties.

[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Amendment.

    ECHOSTAR CORPORATION
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
DISH NETWORK L.L.C.
 
 
By:
 
 


--------------------------------------------------------------------------------

        Name:             Title:    

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.34



[FORM OF] Amendment To Satellite Transponder Service Agreement for EchoStar [ ]
Between EchoStar Corporation and DISH Network L.L.C. (Form A)
